STEVENSON, Judge,
concurring specially.
I concur in the result to the extent that the majority opinion bases its denial of the petition for certiorari on statutory interpretation, i.e., that the legislature did not intend for the pre-release test to be admissible against the person taking it. § 316.1934(2), Fla. Stat. (1993). Since the issue before this court can be disposed of on this non-constitutional *939ground, I would not reach the due process issue which is the focus of the majority’s opinion. The Florida Bar v. Rayman, 238 So.2d 594 (Fla.1970)(“While we take note of these serious constitutional questions, we find it unnecessary to rest our decision upon their determination since this proceeding can be disposed of on [non-constitutional grounds].”); Florida High School Activities Ass’n v. Temple Baptist Church, Inc., 509 So.2d 1381 (Fla. 1st DCA 1987); Graybar Elec. Co. v. Florida Dep’t of Revenue, 347 So.2d 718 (Fla. 3d DCA 1977), cert. denied, 358 So.2d 134 (Fla.1978).